Citation Nr: 1400581	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for peripheral vascular disease of the left leg.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A March 2007 rating decision denied service connection for tinnitus, a left ear hearing loss disability, and peripheral neuropathy.  A May 2008 rating decision denied service connection for peripheral vascular disease.

The Veteran and his wife testified before a Decision Review Officer (DRO) in March 2013 at the Houston, Texas RO.  The Veteran and his wife also testified at a Board hearing at the RO in Houston, Texas in July 2013.  These transcripts have been associated with the file.

The issue of entitlement to service connection for tinnitus is addressed in this decision.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to service.





CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At his September 2006 VA examination the Veteran reported tinnitus which began in service while working as a plane captain for the F-4 Phantoms.  See also July 2013 Board hearing transcript.  The Veteran is competent to report observable symptoms, including ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim of entitlement to service connection is granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is receiving benefits from the Social Security Administration (SSA).  See August 2006 claim.  These records should be obtained and associated with the claims file.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of his left ear hearing loss.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  After completing the above, schedule the Veteran for a VA audiological examination.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.





The examiner should state whether the Veteran's left ear hearing loss is related to service.

The examiner should consider the Veteran's April 1969 enlistment examination and January 1971 separation examination, as well as a March 1971 VA examination report.
The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed, TO INCLUDE CONSIDERATION OF WHETHER ANY VA MEDICAL EXAMINATIONS SHOULD BE CONDUCTED.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


